UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 3, 2011 Date of Report (Date of Earliest Event Reported) IMAGING DIAGNOSTIC SYSTEMS, INC. (Exact name of registrant as specified in its charter) Florida 0-26028 22-2671269 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification Number) 5 FORT LAUDERDALE, FL 33309 (Address of principal executive offices) (954) 581-9800 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act.(17 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act.(17 240.13e-4(c)) Item 8.01Other Events On March 3, 2011, Imaging Diagnostic Systems, Inc. (the “Company”) filed Restated Articles of Incorporation with the Florida Department of State.The Restated Articles reflect all amendments to date, the last being the December 2008 amendment which increased the authorized shares to 950,000,000. The document is attached as an exhibit to this Report, and the foregoing summary is qualified by reference to the exhibit. Item 9.01Financial Statements and Exhibits (c) Exhibits Restated Articles of Incorporation for Imaging Diagnostic Systems, Inc. filed with the Florida Department of State on March 3, 2011. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMAGING DIAGNOSTIC SYSTEMS, INC. /s/ Allan L. Schwartz By: Allan L. Schwartz Executive Vice President and Chief Financial Officer Dated:March 7, 2011
